  Case 2:19-cv-00115-JNP Document 22 Filed 09/29/20 PageID.180 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

 AZLEN ADIEU FARQUOIT MARCHET,
                                                      MEMORANDUM DECISION
                        Petitioner,                   & ORDER DENYING POST-
                                                      JUDGMENT MOTIONS
 v.

 LARRY BENZON,                                        Case No. 2:19-cv-00115-JNP
                        Respondent.                   District Judge Jill N. Parrish



       On April 15, 2019, the § 2254 petition in this case was dismissed as apparently duplicative

of other petitions that had already been filed by Petitioner. (ECF No. 2.) The Court concluded that

Petitioner could include his potential issues from this case when he amended other petitions in

other cases. This was based upon the generic nature and one-page format of the petition filed here

and Petitioner's statement that he had “filed a similar Petition 4 months ago.” (ECF No. 1.)

       On April 24, 2019, Petitioner asked the Court to re-instate this case. (ECF No. 3.) He

argued that he had filed the generic one-page petition as a place holder only and then had filed or

would file an amended petition with more detail showing this case involves a wholly different

situation than his other petitions and therefore should not have been dismissed. And on May 31,

2019, Petitioner moved for relief from judgment under Federal Rule of Civil Procedure 60(b).

(ECF No. 11.)

       The Court considered the two motions together under Rule 60(b). Petitioner argued that

the Court mistakenly interpreted the petition in this case to be duplicative of other petitions filed

in other cases by Petitioner. The Court noted that it had made its interpretation based on the generic
  Case 2:19-cv-00115-JNP Document 22 Filed 09/29/20 PageID.181 Page 2 of 4




nature of the one-page petition filed here without reference to a particular state-court conviction

or particular grounds or facts that would make it possible to differentiate this petition from any

other one filed in this Court, together with this statement in the petition, “Petitioner filed a similar

Petition 4 months ago . . . .” (ECF No. 1.) Petitioner explained that he had filed the one-page

petition as a place holder with intent to file an amended petition that would show that this case was

unrelated to any other case that he has filed in this Court. (ECF Nos. 3 & 11.)

       In denying Petitioner’s post-judgment motions, the Court stated,

                        It may very well be true that--had Petitioner ever filed an
                amended petition or given any hint of how this petition involves a
                different issue or conviction than any of his other petitions in other
                cases in this Court--this Court would have been clear that the
                petition here is not duplicative of other of Petitioner's cases and
                recognized there was a mistake. However, almost a year has passed
                since Petitioner first filed his petition here and Petitioner has still
                never tried to file an amended petition nor suggest what may be
                different about this case than any of his others.

(ECF No. 18.)

       Plaintiff now for a second time requests Rule 60(b) relief from the judgment. He argues

that he had filed on April 1, 2019, a letter and amended petition in this case. He attaches a copy

of a letter, stamped, “RECEIVED CLERK APR 01 2019 U.S. DISTRICT COURT.” (ECF No.

20-1 at 2.) The letter reads:

                Dear Office of the Clerk,
                My name is Azlen Marchet. I submitted my habeas petition in case
                number 150906931. I do not know if the cops put it in the mail or
                not. I’d like to know if you (the Court) ever received my petition.
                This is extremely important. Please notify me.
                Sincerely,
                A. Marchet
    Case 2:19-cv-00115-JNP Document 22 Filed 09/29/20 PageID.182 Page 3 of 4




(Id.) The Court has accessed Utah state court records and determined that case number 150906931

is one of Marchet’s state district court post-conviction cases, but the docket of that case does not

reveal which of Marchet’s several convictions it regards.

        He attaches to the copy of his letter a copy of a § 2254 petition that shows state district

court case number 051903260, which appears identical in many respects to the petition he filed in

a later § 2254 case in this Court. Marchet v. Benzon, No. 2:19-cv-00394-TS, ECF No. 1 (D. Utah

June 7, 2019). The state district court case number on the petition filed in Case No. 2:19-CV-394

TS also reads “051903260.” Id. So the very same state criminal case is being challenged in both

the copy of the amended petition Petitioner allegedly and unsuccessfully tried to file in the current

case (as per Petitioner’s post-judgment motion in the current case) and the petition filed and still

pending decision in 2:19-cv-00394-TS.

        Based on Rule 60(b), Petitioner points to “(1) mistake, inadvertence, surprise or excusable

neglect . . . (6) any other reason that justifies relief” as the applicable sections requiring relief from

judgment here. 1 Fed. Civ. P. 60(b). However, his only argument is that the Court was mistaken

that Petitioner did not file an amended petition in this case on April 1, 2019.

        The Court was not mistaken. Based on the docket in this case, the Court never received the

letter of March 27, 2019, a copy of which Petitioner attached to his current Rule 60(b) motion.

And it never received in this case a copy of the petition Petitioner also attached to his current Rule

60(b) motion. Further, the letter does not specify which of Petitioner’s five federal habeas cases in


1
 This motion is a true Rule 60(b) motion. Spitznas v. Boone, 464 F.3d 1213, 1217 (10th Cir. 2006) (stating under
Tenth Circuit law that court must first determine “whether the motion is a true Rule 60(b) [or Rule 59(e)] motion[,]
or a second or successive petition”); Gonzalez v. Crosby, 545 U.S. 524, 538 (2005) (clarifying that not all 60(b)
motions in federal habeas cases are second or successive petitions).
  Case 2:19-cv-00115-JNP Document 22 Filed 09/29/20 PageID.183 Page 4 of 4




this Court he refers to. And the stamp, “RECEIVED CLERK APR 01 2019 U.S. DISTRICT

COURT,” on the letter is unhelpful because (1) it does not show “filed,” as it would have if the

letter had been placed on a docket; (2) it does not identify which United States district court in the

nation may have received it; and (3) as a copy, the letter and stamp could have been modified from

any original.

       Finally, there appears to be no prejudice to Petitioner in denying this motion because the

state conviction he asserts he tried to pursue in this now-dismissed case is the same as that

challenged in the habeas petition still pending in Case No. 2:19-cv-00394-TS, in this Court.

       Petitioner’s 60(b) motion is thus denied.

                                              ORDER

       IT IS ORDERED that:

       (1) Petitioner’s motion for relief from judgment is DENIED. (ECF No. 20.)

       (2) a certificate of appealability is DENIED.

                       DATED September 29, 2020.

                                               BY THE COURT:




                                               JILL N. PARRISH
                                               United States District Judge
